DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting tool of claim 1 powered as an electrode of an electrical discharge machining process” of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.   
Examiner notes that while the language of an EDM machine may be provided for in the specification, there does not appear to be a drawing or reference character for this structure. Any specific drawings and structural details provided may constitute new matter, as they may not have been previously disclosed. A simple rectangular box noting labeled with a reference character pointing to the cutting tool, may provide the drawing with limited detail to prevent a new matter objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 01/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
-Figures 14-16 appear to be new matter, as the specifics provided within the drawings do not appear to be supported by the originally filed specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
-There are numerous occurrences where an element should be preceded by “a” or “the”, but isn’t.  For example, “a rotary axis” on line 6 of claim 1, and on line 10 of claim 1, “tool 102” should be –the cutting tool--.  Examiner notes several additional claims have similar issues, applicant should review all the claims, as this problem is frequent.
	-In claim 14, “ODD”, “RIGHT-TOP”, “Clockwise” and “Counter-clockwise” should not be capitalized.  Claims 15,16 and 18-20 have similar problems.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 6, 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner notes several claims do not utilize parenthesis for reference character, and what appear to be claimed subject matter has been put in parenthesis. 
Claim 6 recites “wherein a width of material 1401 to be removed is achieved by rotating the tool by rotary axis 106 to an angle theta(1404) to the sweeping vector direction m(1402), such that (width 1401) = (Dia 107)*cos(theta 1404), then plunging down to desired depth, move in direction m(1402) and then lift up and out of the material.
However, with the parenthesis material removed, the claim reads: “wherein a width of material 1401 to be removed is achieved by rotating the tool by rotary axis 106 to an angle theta___ to the sweeping vector direction m___, such that ____ = ____*cos____, then plunging down to desired depth, move in direction m___ and then lift up and out of the material. As currently written, the claim is unclear, confusing and does not appear to be a complete sentence supported by the specification and drawings.
-Regarding claim 11, the phrase “generating a tool path such that a maximum bridging material is available between chunk of material (404) and block of raw material (400), wherein a maximum connectivity is maintained to a right-side of the material for achieving geometrical accuracy” is unclear. It is unclear what a “maximum bridging material refers to as the specification does not appear to describe what the maximum bridging material is, or how it relates to the work piece (400). What is a “maximum connectivity and how is maintained only to the right side of the material? The specification also appears to be silent in relation to what a maximum connectivity is and how it related to the method for cutting.  
-Regarding claims 13-19, the work piece is unclear. Examiner notes the claims depend from claim 11, which requires a chunk of material and a raw block of material. The specification does not appear to describe how the chuck of material or block of material become a single pipe or multiple pipes? As currently claimed, there does not appear to be a method step or any intervening steps to get from a block of material to a semi-finished product of a pipe. What steps are involved to go from a block of material, to a pipe, and then further cutting pipe sections?
-Claim 20 is new matter as it does not appear to be supported by the specification and drawings. How is the cutting tool powered by a single electrode of a process? What structure allows for the cutting tool to be powered “as an electrode”?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
-Regarding claim 1, the phrase “wherein the cutting tool (102)with handle 105 is mounted on rotary axis (106 of a 5 axis CNC motion system 2401 and manipulated by the 4-axis CNC motion system for path planning to achieve sharp inner corners” is unclear. It is unclear if the cutting tool is part of the CNC motion system, or how the cutting tool comprises the CNC motion system. What structure of the cutting device is connected to the CNC motion system? How does CNC motion system manipulate the cutting tool, and what functions relate to the manipulation of the cutting tool? As currently claimed, the entirety of the CNC system is moving the cutting tool with handle, which does not appear to be supported by the specification. The specific movements of the cutting tool are also unclear. If one of the cutting edges is always moved along the geometry how does the opposite cutting edge avoid intersection the geometry?
-Claim 1 provides one or more cutting edges 109, 110, 111, but utilizes the reference characters as structure throughout the claim. As such, once removed, the claim language becomes unclear and confusing, as there is no longer proper antecedent basis for the multiple different cutting edges when further defined for a cutting path.
-The term "sharp" in claim 1 is a relative term which renders the claim indefinite.  The term "sharp" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
-Regarding claim 1, lines 3 and 4 provide limitations within parenthesis.  It is unclear if the language provided within the parenthesis should be given weight or not.
-Regarding Claim 1, relative terms like “small” and “high” are employed.  Since these only have meaning in comparison, it is not clear what scope they have. 
-Regarding claim 2, the phrase “is heated by passing current as a hotwire tool for cutting foam material” is unclear. What structure provides the heat and current? Is the claim attempting to provide the cutting tool of claim 1 as a hotwire tool, or is this a separate hotwire tool in addition to claim 1?
-Regarding claim 3, the phrase “the rotary axis (A1) is at a center of a bottom cutting edge” is unclear. The phrase “a bottom cutting edge” does refer back to the one or more cutting edges of claim 1, and appears to be a separate cutting tool, which does not appear to be supported. For the purpose of examination, a bottom cutting edge will be one of cutting edges of the cutting tool.
-Regarding claim 6, it is unclear what the theta axis relates to. What is the theta axis and what structural reference point does it relate to? How is this axis then manipulated by a CNC system using the cutting tool? For the purpose of examination, any axis will be treated as a “theta” axis when controlled by a CNC system.
-Claim 7 recites the limitation "the geometry” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
-Regarding claim 7, the language appears to be in two different sentences. For the purpose of examination, the second sentence will be treated as a continuation of the first sentence. The language is also unclear, in regards to the cutting edges, as the phrase “one of the cutting edges say 109” appears to be indefinite. For the purpose of examination, the limitations will be treated as; “a first cutting edge always moves along the geometry (300) and a second cutting edge (110) is manipulated by controlling angle theta”. Reference characters, 109, 300 and 110 should also be in parentheses.
-Regarding Claim 7, relative terms like “sharp”, “small” and “high” are employed.  Since these only have meaning in comparison, it is not clear what scope they have.  
-Regarding claim 8, the phrase “which computes and saves the path 307 of the left edge 110 of the tool, when location of edge 109 and angle of rotary axis is known using stand trigonometry” is unclear. It is unclear what is being claimed, as there does not appear to be a proper preamble to the claim. The claim appears to be an automatic method of generating a tool path. However, no structural elements appear to be positively claimed. What structure computes and saves the path (307)? It is also unclear what “standard trigonometry” is referring to, and if it has any relation to the previous computing.
-In claim 8, the phrase “left” edge of the tool appears to require a specific viewpoint in regards to the cutting tool, that may change as the user moves.  Applicant should find new wording that does not rely on where the viewer is standing.
-Regarding Claim 9 the phrase “if any” is noted within parenthesis. It is unclear if the phrase is intended to be given any weight while referencing leftover material. Is there left over material or not?
-Regarding claim 9, the language is unclear. Examiner notes the claim appears to be independent, but also appears to require the claim language of claims 1, 7, 1 and 8. It is to be noted both claim 7 and claim 8 require the language of claim 1 thereby providing the limitations of claim 1 twice. As currently claimed, it is unclear what language should be utilized to form the language of claim 9.
-Regarding claim 10, it is unclear how the cutting tool by itself, manipulated to 4-axis CNC motion system to “scoop pockets”. What is being scooped, and how does the cutting tool or cutting tool path change the stroke and cutting time of the CNC system?
- Claim 10 requires a “minimum number of strokes” and “minimum cutting time”.  The use of the term “minimum” is relative to other, non-specified devices, so it is not clear what scope this term has.  Furthermore, there are arguably other machines that could do it faster with less strokes, so “minimum” is technically not correct.
Regarding claim 11, the phrase “generating a tool path 403 such that a maximum bridging material is maintained between chunk of material (404) and block of raw material (400) till the very end of cut which cuts the right most edge at the very end of the tool path, this ensuring connectivity between 404 and 400 till the very end” is unclear. It is unclear what a maximum bridging material refers to. Is the bridging material part of chunk (404) or part of the block (400)? Examiner also notes claimed reference characters are used to describe the claim. As currently written, the last line reads “ensuring connectivity between ___ and ___ till the very end of cut” thereby leaving out details on what is connected and what is cut, providing an unclear sentence.  	-Regarding claim 11, the phrase “right most” edge of the tool appears to require a specific viewpoint in regards to the cutting tool, that may change as the user moves.  Applicant should find new wording that does not rely on where the viewer is standing.

-Regarding claim 12, the language is unclear. Examiner notes the claim depends from claim 1, but utilizes the phrase “method” which appears to be incorrect. It is also unclear what is generating a tool path and how the tool path may be different than the previously claimed tool path of claim 1. As current claimed, it is unclear what generates a tool path of the cutting wire, and if it is the same or different than previously claimed.
-Regarding claims 13-19, the work piece is unclear and confusing. Examiner notes the claims depend from claim 11, which requires a chunk of material and a raw block of material. How does the chuck of material or block of material become a single pipe or multiple pipes? As currently claimed, there does not appear to be a method step or any intervening steps to get from a block of material to a semi-finished product of a pipe. How the chunk of material become multiple pipes as currently claimed, to be then further processed and cut? Examiner also notes the cutting paths of the claim to be unclear as they appear to be based on a specific viewpoint as shown in the Figures. For example, claim 14 provides “the tool path starts from top left corner of the pipe geometry and cuts all across the half pipe and overshoots by a small user specified distance”. It is unclear what the cutting path is, and how this relates to the current workpiece, as there does not appear to be any defined “top left” corner or an “overshot” distance.
-Regarding claims 12-15 the phrase “based on” is unclear. It is unclear what can and cannot be considered “based on? What is the point of reference for the base criteria?
-Regarding claims 14 and 15, the language is unclear. The phrase “pipe-in-pipe scenario with ODD number of pipes” and “pipe-in-pipe scenario with EVEN number of pipes is unclear. It is unclear what “pipe in pipe” scenario is referring to. It appears the method is referring to a work piece, however the work piece has not been claimed. It is also unclear how the cutting wire is moved. The phrase “the tool path starts from left” does not appear to have a reference point as to what is started, and where exactly “left” is. How far is the “overshoot” and what is an “overshoot”? It is also unclear how the claim language refers and relates to the Figures in the specification. What are the method steps that relate to the figures as shown in Figure 10 and 11?  
--Regarding Claim 14, relative terms like “small” and “bigger” are employed.  Since these only have meaning in comparison, it is not clear what scope they have.  
-Regarding claim 16, the phrase “dimensions associated with a pipe are received from user to compute new estimated kerf width to be used for further cuttings such that , If D1<D and D2>D, then kw2> kw l and If D1>D and D2<D, then kw2<kw” is unclear. What structure receives the dimensions, and how does the user compute the data as there does not appear to be an associated controller to do so. Examiner also notes claimed reference characters are used as claim language, and when removed, result in a claim that is unclear, confusing and incomplete.
-Claims 4-5 are dependent from claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected as being dependent from a rejected parent claim.

Claimed Subject Matter
It is to be noted that claims 1-20 have not been rejected over prior art.  The claims may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejections under 35 USC § 112.(a) and (b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  07/21/2022Examiner, Art Unit 3724                                                                                                                                                                                                        
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724